DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application 17/168,353 filed on 2/5/2021.
Claims 1-20 have been examined and are pending in this application. 
The examiner notes the IDS filed on 2/5/2021 has been considered.


Allowable Subject Matter
Claims 2 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claims 3-5 and 15-17; claims 3-5 and 15-17 are dependent on either claim 2 and/or claim 14 and therefore inherit the objection noted above with respect to Claim 2 and/or 14 (i.e., would need to include all of 2 and/or 14). 








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claims 12 and 19, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6-11, 13, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (US 2018/0077569 A1) in view of Griffin (US 2018/0048630 A1).

Regarding Claim 1;
Chao discloses a method for determining a trust score associated with a user comprising: 
detecting entities near a user device operated by the user (FIG. 1 and FIG. 3A – Detect Peer Devices and [0048]);
calculating the trust score for the user ...that incorporates data about the entities near the user device ([0063] and [0065]-[0066] - In some implementations, the device processor may determine a trust score w(i,j) that represents a degree to which a peer device j may be trusted (“trustedness”). In some implementations, the trust score may range from {0, 1}, in which a higher value of w(i,j) represents greater trustedness. For example, a peer device j that is associated with a family member or close friend may be associated with a trust score of 1, while a peer device j that is associated with a friend that is less well known may be associated with a trust score of 0.7. As another example, a peer device j that is associated with an acquaintance may be associated with a trust score of 0.3. In some implementations the device processor may determine the trust score w(i,j) using machine learning methods, such as linear regression, based on, for example, one or more social relationship metrics, as further described below), the trust score being a score that is indicative of a trust worthiness of data received from the user device, wherein trusted entities near the user device result in an increased trust score ([0063] and [0065]-[0066] - In some implementations, the device processor may determine a trust score w(i,j) that represents a degree to which a peer device j may be trusted (“trustedness”). In some implementations, the trust score may range from {0, 1}, in which a higher value of w(i,j) represents greater trustedness. For example, a peer device j that is associated with a family member or close friend may be associated with a trust score of 1, while a peer device j that is associated with a friend that is less well known may be associated with a trust score of 0.7. As another example, a peer device j that is associated with an acquaintance may be associated with a trust score of 0.3. In some implementations the device processor may determine the trust score w(i,j) using machine learning methods, such as linear regression, based on, for example, one or more social relationship metrics, as further described below.)s), and untrusted entities near the user device result in a decreased trust score ([0063] and [0065]-[0066] – In some implementations, the weight may range from {0,1}, in which a higher value represents greater distrust or unfamiliarity. In some implementations, the weight may represent a counterbalance or an opposite of the trust score w(i,j) and [0082] and [0091]); and 
permitting access to a resource when the trust score is above a threshold (FIG. 3A – Grant access to function(s) of mobile communication device).
Chao fails to explicitly disclose calculating... for the user based on a policy...that incorporates data about the entities near the user device.
However, in an analogous art, Griffin teaches calculating... for the user based on a policy...that incorporates data about the entities near the user device (Griffin, [0034]-[0035] -user profile and [0040]  As constructed a user profile is a form of a policy as it is used for permitting or not permitting access based on entities near the user device); and permitting access to a resource (Griffin, [0034]-[0035] and [0040])
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Griffin to the determining a trust score of Chao to include calculating... for the user based on a policy...that incorporates data about the entities near the user device and permitting access to a resource
One would have been motivated to combine the teachings of Griffin to Chao  to do so as it provides / allows authenticating using telecommunication network information thus being “less” time consuming and practical for accessing sensitive information (Griffin, [0002] and [0004]).
Regarding Claim 6;
Chao and Griffin disclose the method to Claim 1.
Chao further discloses evaluating the entities near the user device by machine learning algorithm which classifies a context of the user device as trusted or untrusted ([0065] – For example, a peer device j that is associated with a family member or close friend may be associated with a trust score of 1, while a peer device j that is associated with a friend that is less well known may be associated with a trust score of 0.7. As another example, a peer device j that is associated with an acquaintance may be associated with a trust score of 0.3. In some implementations the device processor may determine the trust score w(i,j) using machine learning methods, such as linear regression, based on, for example, one or more social relationship metrics, as further described below) As constructed a score based on scale (i.e., 1, 0.7, 0.3, and eventually 0) represents trusted or untrusted;  and 
using an output of the machine learning algorithm to calculate the trust score ([0065] – For example, a peer device j that is associated with a family member or close friend may be associated with a trust score of 1, while a peer device j that is associated with a friend that is less well known may be associated with a trust score of 0.7. As another example, a peer device j that is associated with an acquaintance may be associated with a trust score of 0.3. In some implementations the device processor may determine the trust score w(i,j) using machine learning methods, such as linear regression, based on, for example, one or more social relationship metrics, as further described below).



Regarding Claim 7;
Chao and Griffin disclose the method to Claim 1.
Chao further discloses wherein the trusted entities are a collection of the entities that are commonly simultaneously detected nearby to the user device (FIG. 3A and [0006] and [0023] - In some implementations, the mobile communication device may detect one or more peer devices, such as one or more other mobile communication devices and [0026] - In some implementations, the mobile communication device may determine a trust score for each peer device. In some implementations, the mobile communication device may apply the trust score of a peer device to information and/or a safety score received from the peer device so as to provide a weight to the information and or safety score received from the peer device and [0065]-[0061] and [0091]).

Regarding Claim 8;
Chao and Griffin disclose the method to Claim 1.
	Chao teaches trusted entities.... that are explicitly trusted... ([0065] – trust score of 1).
Griffin further teaches wherein the ... entities are devices that are ... in the policy (Griffin, [0040] – exact match).






Regarding Claim 11;
Chao and Griffin disclose the method to Claim 1.
Chao further teaches wherein the entities are other user-operated devices, and the entities are considered trusted when the trust scores for their respective users are high, and the entities are considered untrusted when the trust scores for their respective users are low ([0065] – For example, a peer device j that is associated with a family member or close friend may be associated with a trust score of 1, while a peer device j that is associated with a friend that is less well known may be associated with a trust score of 0.7. As another example, a peer device j that is associated with an acquaintance may be associated with a trust score of 0.3. In some implementations the device processor may determine the trust score w(i,j) using machine learning methods, such as linear regression, based on, for example, one or more social relationship metrics, as further described below

Regarding Claim(s) 13 and 18 claim(s) 13 and 18 is/are directed to a/an system associated with the method claimed in claim(s) 1 and 6. Claim(s) 13 and 18 is/are similar in scope to claim(s) 1 and 6, and is/are therefore rejected under similar rationale.

Regarding Claim(s) 20; claim(s) 20 is/are directed to a/an media associated with the method claimed in claim(s) 1. Claim(s) 20 is/are similar in scope to claim(s) 1, and is/are therefore rejected under similar rationale.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (US 2018/0077569 A1) in view of Griffin (US 2018/0048630 A1) and in further view of Ram et al. (US 2016/0080486 A1).

Regarding Claim 9;
Chao and Griffin disclose the method to Claim 8.
Chao and Griffin fails to explicitly disclose wherein the devices are corporate-controlled devices and are corporate access points that collectively reinforce that the user is on a corporate network, wherein examples of the devices include, but are not limited to, routers, IP surveillance cameras, door locks, badge readers, etc.
However, in an analogous art, Ram teaches wherein the devices are corporate-controlled devices and are corporate access points that collectively reinforce that the user is on a corporate network, wherein examples of the devices include, but are not limited to, routers, IP surveillance cameras, door locks, badge readers, etc. (Ram, [0054] - In particular, some stationary devices (such as desktop or even laptop computers) (i.e., example devices) may be associated with or owned by an enterprise or organization in an office environment, and thus, may be recognized and considered as trusted devices by the server. As such, mobile devices (such as smartphones, which may be carried by employees within the office environment) proximately located to a “known” stationary device may be assigned higher trust levels and/or access to resources based on proximity to a trusted device).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Ram to the devices of Chao and Griffin to include wherein the devices are corporate-controlled devices and are corporate access points that collectively reinforce that the user is on a corporate network, wherein examples of the devices include, but are not limited to, routers, IP surveillance cameras, door locks, badge readers, etc.
One would have been motivated to combine the teachings of Ram to Chao and Griffin to do so as it provides / allows independent verifications of each device from its neighboring devices, based on proximity thereto (Ram, [0054]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (US 2018/0077569 A1) in view of Griffin (US 2018/0048630 A1) and in further view of Zhang et al. (US 2017/0126647 A1).

Regarding Claim 10;
Chao and Griffin disclose the method to Claim 8.
Chao further teaches wherein the devices are providing an accepted attestation of trustworthiness.
However, in an analogous art, Zhang wherein the devices are providing an accepted attestation of trustworthiness (Zhang, [0027]).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang to the devices of Chao and Griffin to include wherein the devices are providing an accepted attestation of trustworthiness.
One would have been motivated to combine the teachings of Zhang to Chao and Griffin to do so as it provides / allows practical remote crowd attestation to prove the trustworthiness (Zhang, [0001] and [0004]).

Claim(s) 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (US 2018/0077569 A1) in view of Griffin (US 2018/0048630 A1) and in further view of Ram et al. (US 2016/0080486 A1) and Carpenter (US 2009/01459967 A1)

Regarding Claim 12;
Chao and Griffin disclose the method to Claim 1.
Chao  and Griffin fails to explicitly disclose wherein the entities are trusted when they are associated with a location, and at least one of the entities is a device that is associated with data that is a proxy for an identification of a physical space associated with location, such as a smart vacuum that includes a map of the physical space, a camera viewing the physical space, a radio frequency device that can produce a map of the physical space, etc.
However, in an analogous art, Ram teaches wherein the entities are trusted when they are associated with a location, and at least one of the entities is a device that is associated with data that is a proxy for an identification of a physical space associated with location (Ram, [0054] - In particular, some stationary devices (such as desktop or even laptop computers) may be associated with or owned by an enterprise or organization in an office environment, and thus, may be recognized and considered as trusted devices by the server. As such, mobile devices (such as smartphones, which may be carried by employees within the office environment) proximately located to a “known” stationary device may be assigned higher trust levels and/or access to resources based on proximity to a trusted device).  The examiner notes an office environment is a location.
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Ram to the devices of Chao and Griffin to include wherein the entities are trusted when they are associated with a location, and at least one of the entities is a device that is associated with data that is a proxy for an identification of a physical space associated with location
One would have been motivated to combine the teachings of Ram to Chao and Griffin to do so as it provides / allows independent verifications of each device from its neighboring devices, based on proximity thereto (Ram, [0054]).
Further, Carpenter teaches concepts of a smart vacuum that includes a map of the physical space, a camera viewing the physical space, a radio frequency device that can produce a map of the physical space, etc. ([0012] - "Video Tracking" for purposes of the invention refers to a process of using an image captured by one or more video cameras and a computer that receives the camera signal. The computer uses object recognition software to track movement of an object within the camera's field of view e.g. maintaining a map using coordinates of object positions indexed to cart ID's from the last passage through an RFID gate. The video tracking system can operate intermittently or continuously, or use motion detection sensors and capture positions when movement is detected and [0028] - ...the use of the gateways at strategic points maintains the association between a tracked object and its RFID codes, and ensures that a visual tracking error that may occur within a zone is corrected).  The use of an RFID gateway to maintain an association between a tracked object and its RFID code is also a form of a radio frequency device that can produce a map of the physical space, see [0013] - an RFID gateway which scans RFID tags present on a cart passing through the gateway, which gateway is connected to the control system to associate a position of the container at the time of scanning with the mail in the containers on the cart and [0020] - Wall 16 has an RFID gate 18 that reads the tags on carts 10 moving from zone 3 to zone 2. An optional exit gate 19 not equipped for RFID detection may be provided for return of empty carts. Wall 14 is shown with a pair of RFID gates 20 and 22, which lead to zones 2 and 3 respectively.
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Carpenter to the devices and location of Chao and Griffin and Ram to include concepts of a smart vacuum that includes a map of the physical space, a camera viewing the physical space, a radio frequency device that can produce a map of the physical space, etc.
One would have been motivated to combine the teachings of Carpenter to Chao and Griffin and Ram to do so as it provides / allows tracking within a facility (Carpenter, [0008]).

Regarding Claim(s) 19; claim(s) 19 is/are directed to a/an system associated with the method claimed in claim(s) 12. Claim(s) 19 is/are similar in scope to claim(s) 12, and is/are therefore rejected under similar rationale.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385. The examiner can normally be reached Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439